Exhibit 10.2

EXECUTION

TRUST AGREEMENT

OF

HOMEBANC MORTGAGE TRUST 2006-1

This TRUST AGREEMENT (this “Trust Agreement”), is made as of March 1, 2006, by
and among (i) HMB Acceptance Corp., a Delaware corporation, as depositor (the
“Depositor”), (ii) U.S. Bank National Association, a national banking
association, as trustee (the “Trustee”) and (iii) Wilmington Trust Company, a
Delaware banking corporation, as Delaware trustee (the “Delaware Trustee”) (the
Trustee and the Delaware Trustee together, the “Trustees”). The Depositor and
the Trustees hereby agree as follows:

1. Trust. The trust created hereby shall be known as HomeBanc Mortgage Trust
2006-1 (the “Trust”), in which name the Trustee may conduct the business of the
Trust, make and execute contracts, and sue and be sued and exercise all of the
powers that a Delaware statutory trust may exercise under Chapter 38 of Title 12
of the Delaware Code, 12 Del. C. §§ 3801 et seq. (the “Statutory Trust Act”).

2. Initial Trust Estate. The Depositor hereby assigns, transfers, conveys and
sets over to the Trust the sum of $10. The Trustee hereby acknowledges receipt
of such amount from the Depositor, which amount shall constitute the initial
trust estate. The Trustee hereby declares that it will hold the trust estate in
trust for the Depositor. It is the intention of the parties hereto that the
Trust created hereby constitutes a statutory trust under the Statutory Trust
Act, and that this document constitutes the governing instrument of the Trust.
The Trustees are hereby authorized and directed to execute and file a
certificate of trust with the Delaware Secretary of State in accordance with the
provisions of the Statutory Trust Act.

3. Initial Beneficiary. The initial beneficiary of the Trust shall be the
Depositor.

4. Duties and Liabilities of Trustees.

(a) Except as otherwise expressly required in Sections 2 or 7 of this Trust
Agreement, the Trustees shall not have any duty or liability with respect to the
administration of the Trust, the investment of the Trust’s property or the
payment of dividends or other distributions of income or principal to the
Trust’s beneficiaries, and no implied obligations shall be inferred from this
Trust Agreement on the part of the Trustees. The Trustees shall not be liable
for the acts or omissions of the Depositor or any other person who acts on
behalf of the Trust nor shall the Trustees be liable for any act or omission by
them in good faith in accordance with written directions of the Depositor.

(b) The Trustees accept the trusts hereby created and agree to perform their
respective duties hereunder but only upon the terms of this Trust Agreement. The
Trustees shall not be personally liable under any circumstances, except for
their own willful misconduct or gross negligence. In particular, but not by way
of limitation:

(i) The Trustees shall not be personally liable for any error of judgment made
in good faith by an officer or employee of the Trustees;



--------------------------------------------------------------------------------

(ii) No provision of this Trust Agreement shall require the Trustees to expend
or risk personal funds or otherwise incur any financial liability in the
performance of its rights or duties hereunder, if the Trustees shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured or provided
to it;

(iii) Under no circumstance shall the Trustees be personally liable for any
representation, warranty, covenant or indebtedness of the Trust;

(iv) The Trustees shall not be personally responsible for or in respect of the
genuineness, form or value of the Trust property, the validity or sufficiency of
this Trust Agreement or for the due execution hereof by the Depositor;

(v) In the event that the Trustee or Delaware Trustee is unsure as to the course
of action to be taken by it hereunder, the Trustee or Delaware Trustee, as
applicable, may request instructions from the Depositor and to the extent the
Trustee or Delaware Trustee follows such instructions in good faith it shall not
be liable to any person. In the event that no instructions are provided within
the time requested by the Trustee or the Delaware Trustee, it shall have no duty
or liability for its failure to take any action or for any action it takes in
good faith;

(vi) All funds deposited with the Trustee hereunder may be held in a
non-interest bearing trust account and the Trustee shall not be liable for any
interest thereon or for any loss as a result of the investment thereof at the
direction of the Depositor; and

(vii) To the extent that, at law or in equity, the Trustees have duties and
liabilities relating thereto to the Depositor or the Trust, the Depositor agrees
that such duties and liabilities are replaced by the terms of this Trust
Agreement.

(c) The Trustees shall incur no liability to anyone in acting upon any document
believed by it to be genuine and believed by it to be signed by the proper party
or parties. The Trustees may accept a certified copy of a resolution of the
board of directors or other governing body of any corporate party as conclusive
evidence that such resolution has been duly adopted by such body and that the
same is in full force and effect. As to any fact or matter the manner of
ascertainment is not specifically prescribed herein, the Trustees may for all
purposes hereof rely on a certificate, signed by the Depositor, as to such fact
or matter, and such certificate shall constitute full protection to the Trustees
for any action taken or omitted to be taken by it in good faith in reliance
thereon.

(d) In the exercise or administration of the trusts hereunder, the Trustees
(i) may act directly or, at the expense of the Depositor, through agents or
attorneys, and the Trustees shall not be liable for the default or misconduct of
such attorneys or agents if such agents and attorneys shall have been selected
by the Trustees in good faith, and (ii) may, at the expense of the Depositor,
consult with counsel, accountants and other experts, and it shall not be liable
for anything done, suffered or omitted in good faith by it in accordance with
the advice or opinion of any such counsel, accountants or other experts.



--------------------------------------------------------------------------------

(e) Notwithstanding anything contained herein to the contrary, the Delaware
Trustee shall not be required to take any action in any jurisdiction other than
the State of Delaware if the taking of such action will (i) require the consent
or approval or authorization or order of or the giving of notice to, or the
registration with or the taking of any other action in respect of, any state or
other governmental authority or agency of any jurisdiction other than the State
of Delaware, (ii) result in any fee, tax or other governmental charge under the
laws of any jurisdiction or any political subdivision thereof in existence
becoming payable by the Delaware Trustee or (iii) subject the Delaware Trustee
to personal jurisdiction in any jurisdiction other than the State of Delaware
for causes of action arising from acts unrelated to the consummation of the
transactions by the Delaware Trustee, contemplated hereby.

(f) Except as expressly provided in this Section 4, in accepting and performing
the trusts hereby created, the Trustees act solely as trustees hereunder and not
in their individual capacity, and all persons having any claim against the
Trustees by reason of the transactions contemplated by this Trust Agreement
shall look only to the Trust’s property for payment or satisfaction thereof.

5. Compensation, Reimbursement, and Indemnification. The Depositor hereby agrees
to (i) compensate the Trustees for their services hereunder in an amount
separately agreed to by the Depositor and the Trustee, (ii) reimburse the
Trustees for all reasonable expenses (including reasonable fees and expenses of
counsel and other experts) and (iii) indemnify, defend and hold harmless the
Trustees and any of the officers, directors, employees and agents of the
Trustees (the “Indemnified Persons”) from and against any and all losses,
damages, liabilities, claims, actions, suits, costs, expenses, disbursements
(including reasonable fees and expenses of its counsel), taxes and penalties of
any kind and nature whatsoever (collectively, “Expenses”), to the extent that
such Expenses arise out of or are imposed upon or asserted at any time against
such Indemnified Person with respect to the performance of this Trust Agreement,
the creation, operation or termination of the Trust or the transactions
contemplated hereby; provided, however, that the Depositor shall not be required
to indemnify any Indemnified Person for any Expenses which are a result of the
willful misconduct or gross negligence of such Indemnified Person. The
obligations of the Depositor under this Section 5 shall survive the termination
of this Trust Agreement.

6. Notice. Any notices or other communications to the Depositor or the Trustees
may be delivered to the respective party at the address set forth below.

If to the Trustee:

U.S. Bank National Association

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attention: Corporate Trust Services/HomeBanc 2006-1

If to the Delaware Trustee:

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, DE 19890



--------------------------------------------------------------------------------

If to the Depositor:

HMB Acceptance Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Attention: Debra F. Watkins, EVP Capital Markets

Facsimile: (404) 705-2301

with a copy to:

HMB Acceptance Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Attention: General Counsel

Facsimile: (404) 303-4069

7. Delaware Trustee. The Delaware Trustee shall be a trustee hereunder for the
sole and limited purpose of fulfilling the requirements of § 3807(a) of the
Statutory Trust Act.

8. Governing Law. This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to its
conflict of law provisions, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

9. Counterparts. This Trust Agreement may be executed in two or more
counterparts, each of which shall be an original, but all such counterparts
shall together constitute one and the same agreement.

10. Amendments. This Trust Agreement shall be amended and restated by the
parties hereto as necessary to provide for the operation of the Trust; provided,
however, that the Trustees shall not be required to enter into any amendment
hereto which adversely affects the rights, duties or immunities of the Trustees.
Prior to the execution and delivery of such amended and restated Trust
Agreement, the Trustees shall not have any duty or obligation with respect to
the operation of the Trust, all obligations of the Trustees hereunder being
limited as set forth in Section 4(a).

11. Successor Trustee. Any of the Trustees may resign upon thirty days prior
notice to the Depositor. If no successor has been appointed within such thirty
day period, the Trustees may, at the expense of the Trust, petition a court of
competent jurisdiction to appoint a successor trustee.

12. Integration. This Trust Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings between the parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Declaration as of the
date set forth above.

 

HMB ACCEPTANCE CORP., as Depositor By:  

/s/ Debra F. Watkins

Name:   Debra F. Watkins Title:   Executive Vice President

U.S. BANK NATIONAL ASSOCIATION, as

Trustee

By:  

/s/ Karen R. Beard

Name:   Karen R. Beard Title:   Vice President

WILMINGTON TRUST COMPANY, as

Delaware Trustee

By:  

/s/ Janel R. Havrilla

Name:   Janel R. Havrilla Title:   Senior Financial Services Officer